DETAILED ACTION
	This is in response to the amendment filed on August 19th 2021.

Response to Arguments
Applicant's remarks, pg. 5, regarding the 112(f) claim interpretation have been fully considered but only partially persuasive.  As discussed during the interview, examiner agrees that the “location module” and “transmission module” are no longer interpreted under 112(f) because the claim recites specific technology structure for performing the function.  However, the term “position determining module” still performs a function “configured to identify” without any specific structure.  Therefore, this term is still interpreted under 112(f).

Applicant's arguments, pg. 5, regarding claim 13 have been fully considered but they are not persuasive.  The claim still recites “the locating” without antecedent basis.
Furthermore, applicant has not addressed the objection of claim 15, so it is maintained as well (now claim 14).

Applicant’s arguments, see pg. 6, with respect to the 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of claims 5-8 and 10 has been withdrawn. 

Applicant's arguments, pg. 6, regarding the 102 rejection have been fully considered but they are not persuasive.  Applicant asserts Nayak merely determines a building location and not a position of the fault reporting device within a floor plan of the building.  This is not 
Applicant also argues, pg. 7, that Nayak fails to disclose both determining a location of the fault reporting device and determining a position of the fault in a surrounding area of the location.  This is not persuasive.  Nayak clearly teaches using GPS to determine a location of the fault reporting device (paragraph 84), and then using building specific information to determine a position of the fault as explained above.  See the detailed rejection below for more information.
Applicant’s remarks, pg. 7-8, regarding claims 2-8 appear to rely on the above argument so they are also not persuasive.

Claim Objections
Claim 13 is objected to because of the following informalities: it recites “the locating …” without proper antecedent basis.
Claim 14 is objected to because of the following informalities:  it recites “the fault reporting device” without antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nayak et al. US 2019/0146431 A1.

	Regarding claim 1, Nayak discloses a fault reporting device for reporting a fault to a facility management arrangement (building management system with fault notification system – abstract, Fig. 1, paragraph 4), comprising:
	a location module configured to determine a location position of the fault reporting device by at least one selected from a group consisting of GPS … (fault notification system operates in a building, it matches the building location to user location by using “GPS coordinates associated with each building” – see paragraph 87; thus the fault reporting device determines a location of itself via the building’s location, using at least GPS);
	a position determining module configured to identify a fault position in a surrounding area of the location position (identify fault location – abstract, paragraph 86, Fig. 6), and
	a transmission module for wirelessly transmitting (wireless transmission – paragraph 53) a fault report by at least one selected from a group consisting of a Wi-Fi radio, Bluetooth radio, and infrared light (Wi-Fi – paragraph 53), wherein the fault report comprises the fault position 
	wherein the location position identifies a position of the fault reporting device in a floor plan of a building (monitor “each floor or zone” – paragraph 30; identify location of fault – paragraph 86, present faults with specific location – paragraphs 98-99, Figs. 8-9).

	Regarding claim 9, Nayak discloses the fault information comprises information regarding the type of fault (paragraph 90).

	Regarding claim 10, Nayak discloses the type of fault can be selected via the input module (user interface provide fault selection mechanism – Fig. 9, paragraph 99).

	Regarding claim 11, Nayak discloses the fault reporting device comprises an indoor device (part of building equipment – see paragraph 2 and Fig. 1).

	Regarding claim 12, Nayak discloses a facility management arrangement having at least one fault reporting device according to claim 1 (see rejection of claim 1).

	Regarding claim 13, it is a method that corresponds to the device of claim 1 but is significantly broader in scope (e.g. does not require “wireless” transmitting, or “GPS”, and the fault report does not require “fault information” only the position).  Therefore, it is rejected for the same reasons.

.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak in view of McGill et al. US 2020/0387127 A1.

Regarding claim 2, Nayak discloses an input module and a display for displaying … of the surrounding area of the location position (Fig. 9), wherein a selection position can be identified by means of the input module (paragraphs 98-99), wherein the position determining module is formed to identify the selection position as the fault position (display fault location/position – see Figs. 8-9, paragraphs 98-99).
Nayak does not explicitly disclose displaying a map or “the displayed map” but this is taught by McGill as displaying a map with fault locations for equipment (paragraph 32, Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Nayak to display a map as taught by McGill for the purpose of fault management.  McGill teaches using augmented reality maps for 

Regarding claim 3, Nayak discloses the selection position can be identified … by the means of the input module (user interface offers selection ability – Fig. 9).  Nayak does not explicitly disclose selecting something “graphically in the displayed map” but this is taught by McGill as the user interface is displaying a map on a tablet or smartphone (see paragraph 32), this offers the selection of a graphic displayed in the map.  The motivation to combine is the same as that given above.

Regarding claim 4, Nayak discloses the displayed … comprises objects of interest, wherein an object of interest can be identified as the selection position by means of the input module (user selects menu/button on the user interface – Fig. 9).
Nayak does not explicitly disclose the displayed map but this is taught by McGill as discussed above.  The motivation to combine is the same.

Regarding claim 5, Nayak discloses an additional data module configured to produce additional data, and to display the additional data on the display (display additional data – Fig. 9).  Note: the term “additional data” is very broad, in this case, any data not already recited could be “additional data”.  In this case, Nayak explicitly teaches showing duration information (Fig. 9) which is “additional data” under the broadest reasonable interpretation.


	Regarding claim 6, Nayak discloses the additional data comprises faults which have already been recorded (show faults previously recorded – see Figs. 8-9 and paragraphs 98-99).

	Regarding claim 7, Nayak does not explicitly disclose the additional data comprise an orientation of the fault reporting device.  But this is taught by McGill as displaying an icon in relation to the equipment as it moves (paragraph 34).  The motivation to combine is the same as that given above.

	Regarding claim 8, Nayak does not explicitly disclose the additional data comprise accuracy information regarding the location position, but this is taught by McGill.  The specification teaches that “accuracy”, as used in the claims, is not limited to a degree of correctness (e.g. plus/minus 1 meter), instead it refers to “a scale” such as a circle around a position (see paragraph 15).  Given this broadest reasonable interpretation in view of the specification, McGill reads on the claimed feature because it discloses that the map displays fault information when in a certain proximity such as 10, 9, 8, etc. meters (see paragraph 35).  This is similar to “a scale” or a circle around the fault, as described in applicant’s specification.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nayak with the accuracy information taught by McGill to improve building fault .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wedig et al. US 2018/0293864 A1 discloses monitoring a building (abstract) by using the floor plan to show the specific location of events (paragraph 171, Fig. 17).
Kim US 2011/0242989 A1 discloses using sensors to detect faults and transmitting fault locations over a network (abstract, paragraph 50, Fig. 22).
Dong US 2008/0037526 A1 discloses reporting fault location information (abstract, paragraph 74).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975